[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                              MARCH 5, 2007
                            No. 06-13944                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A95-872-193

EDGARD HUMBERTO PAREDES,


                                                             Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (March 5, 2007)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Edgard Humberto Paredes, a native and citizen of Venezuela, petitions this

Court for review of the Board of Immigration Appeals’ (“BIA”) affirmance of the

immigration judge’s (“IJ”) decision denying his applications for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”), 8

U.S.C. §§ 1158, 1231, 8 C.F.R. § 208.16. Paredes argues that substantial evidence

in the record supported his assertion that he would suffer future persecution if he

returned to Venezuela based upon his membership in a particular social group,

namely, homosexual men infected with human immunodeficiency virus (“HIV”).

For the reasons set forth more fully below, we deny Paredes’s petition for review.

      Paredes entered the United States on January 29, 2002 as a nonimmigrant

visitor with authorization to remain until July 28, 2002. Paredes remained beyond

his authorized date and the former Immigration and Naturalization Service

(“INS”)1 issued him a notice to appear, charging him with removability pursuant to

INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B). In his application for asylum and

withholding of removal, Paredes indicated that he sought relief based upon his

membership in a particular social group. Paredes had not experienced past harm or

mistreatment in Venezuela, but he feared such if returned to Venezuela,



      1
        The INS was abolished on March 1, 2003, and replaced with the Department of
Homeland Security (“DHS”). See Homeland Security Act, Pub.L.No. 107-296 (Nov. 25, 2002),
116 Stat. 2135. This case, however, was initiated while the INS was still in existence.
Therefore, this opinion refers to the INS rather than the DHS as the relevant agency.
                                                  2
specifically, that he would suffer physical harm because he was gay and would be

denied medical treatment because he had HIV and acquired immunodeficiency

syndrome (“AIDS”).

      Paredes testified at his removal hearing that he first came to the United

States in 1987 and that he left and returned approximately 20 to 25 times. In

January 2002, Paredes left the United States to attend his mother’s funeral in

Venezuela and, upon his return, he applied for asylum. The IJ then asked

Paredes’s counsel to describe his theory of the case. Counsel stated that Paredes

alleged that he qualified for asylum based upon his membership in a particular

social group, namely, homosexual male with HIV. Counsel also indicated that

Paredes’s case was based upon a pattern or practice of persecution against

members of Paredes’s social group in Venezuela, but that Paredes did not allege

that he suffered past persecution.

      On direct examination, Paredes testified that he had been in a domestic

partnership for nearly six years. He also stated that he had HIV and AIDS. He

took an antiviral cocktail of medications to control his disease. Paredes’s

medications were paid for through his domestic partner’s insurance. Paredes

further testified that he sought asylum in the United States because he feared that,

if he returned to Venezuela, he would not be able to secure employment or his

medications. Before he came to the United States in 1987, Paredes witnessed two
                                          3
raids on gay bars by the Venezuelan police. Paredes further stated that he would

not be able to obtain health insurance in Venezuela because the insurance

companies would require an HIV test and would deny him insurance coverage

based upon his positive HIV status.

      On cross-examination, Paredes testified that the Venezuelan police regularly

stop, harass, extort, or sexually abuse gay people, and that the police are rarely

prosecuted for that behavior. Paredes noted that such behavior was against the

law, but that the law was not actually enforced. He acknowledged that Venezuelan

law provided for health care for everyone and a constitutional amendment

prohibiting discrimination based on sexual orientation had been proposed but it did

not succeed. Paredes stated that he could not live an openly gay life in Venezuela.

He acknowledged that there had been gay pride parades in Venezuela without

interference. Paredes also testified that he had brought three of his partners with

him to visit Venezuela. He stated that it was easy to not be recognized as gay

during his one-week trips to Venezuela, but if he were to stay longer he would be

unable to live the way that he did in the United States.

      Paredes’s counsel then called Jesus Aguais as an expert witness and

questioned him as to his qualifications to serve as an expert witness. Aguais stated

that he was Venezuelan and the director and founder of Aid for Aids, an

organization that provided free HIV medicine to people in Latin America, and a
                                           4
clinical study specialist for St. Vincent’s Hospital, an HIV clinic in New York

City. He further testified that his expertise came from his “very close involvement

with the gay community and the HIV community.” Aguais did not know Paredes

aside from the immigration proceedings. With regard to Aid for Aids, Aguais

testified that the organization had an office in Venezuela. He stated that he began

working with the Venezuelan gay community in 1988. At St. Vincent’s, Aguais

works with immigrants and 78 out of his 200 patients in 2003 were Venezuelan, 95

percent of those were gay, and all were HIV positive. Aguais also advised his

patients about applying for asylum.

         On cross-examination with regard to Aguais’s qualifications to serve as an

expert witness, Aguais testified that he never studied asylum or immigration law.

He had participated in international AIDS workshops. He acknowledged that he

had not attended any conference that dealt specifically with refugee problems

regarding gay male Venezuelans, but he also stated that such a conference did not

exist.

         In an attempt to clarify what areas of expertise Aguais would testify to,

Paredes’s counsel stated that Aguais was an expert on two areas: (1) issues of HIV

and HIV medications in Venezuela; and (2) issues that gay HIV positive men face

in Venezuela, as Aguais knows about from his experience in working with such

men that arrive directly from Venezuela. The government objected to Aguais’s
                                             5
status as an expert witness, arguing that Aguais could not simply testify regarding

what his third-party patients had told him about the situation in Venezuela. The IJ

qualified Aguais as a limited expert “in what [Paredes’s] counsel mentioned based

upon the curriculum vitae that[] he’s provided and his background with the

undocumented immigrants in New York.”

      Aguais then testified that, in his opinion, it would be difficult for a person

similarly situated to Paredes to get his HIV medications in Venezuela because:

(1) to obtain the medicines through social security, Paredes would have to get a

job; (2) it would be unlikely that Paredes could obtain the medicines through the

public health system because the priority is for women and children; and

(3) Paredes would not qualify for private insurance because he is HIV positive.

Aguais testified that, despite the prohibition of the practice, most of the employers

in Venezuela require medical exams and will not hire HIV positive employees. He

further stated that, in his opinion, it would be impossible for Paredes to live an

openly gay life in Venezuela because he would be physically and verbally harmed.

Based upon his experience in Venezuela, including his two recent trips there,

Aguais believed that Venezuela was a very homophobic country.

      In support of his application, Paredes submitted numerous documents, of

which the following are relevant to this appeal. First, a letter from Feliciano

Reyna, the president of a Venezuelan AIDS service organization, indicating that
                                           6
the Venezuelan Supreme Court had ruled that the Venezuelan government had to

provide AIDS treatment to all infected persons, but that the government had been

slow to comply and generally provided aid only to women and children. Reyna

further stated that the government’s actions particularly affected gay men. He also

indicated that most employers in Venezuela participated in unauthorized HIV tests

prior to offering employment and, if an individual tested positive for HIV, the

employer would likely not give a job offer. Reyna stated that health care providers

also discriminated against gay men and that, even though such discrimination was

against the law, the government did not prosecute the discriminators.

      Second, a letter from Jesus Medina, the executive director of “Alianza

Lamda de Venezuela,” a non-profit organization benefitting the gay and

transgendered community of Venezuela, indicated that police brutality against gays

was a significant problem. Third, a newspaper article from “Antorcha, El Rotativo

de Oriente” entitled “For Eight Days: Faggots will be held in jail by government’s

decree.” The article indicated that police had arrested many men during a party in

Venezuela and it listed the men by name. Fourth, a newspaper article from

“Rebublicagay.com” detailing a police raid on a gay bar and the detention of gay

men for nine hours after the raid. Fifth, a newspaper article from “El Nacional,”

indicating that discrimination against homosexuals in Venezuela is pervasive and

that there is “a general accepting behavior of tolerance toward violence against
                                          7
other people just because they are different.” Sixth, a statement from a police

commandant in a Venezuelan state indicating that “prostitutes and homosexuals . .

. can not walk in the street freely” and that they must be observed under a police

code. Seventh, a newspaper article from “El Nacional” describing a gay-rights

organization’s condemnation of Venezuela’s president Hugo Chavez’s public

homophobic comments. Eighth, a letter from Renate Koch, the director of Accion

Ciudadana Contra el SIDA, indicating that homosexuals in Venezuela suffer from

harassment by police and a stigmatization at the workplace and in society. Koch’s

letter also stated that gay men are given the last priority in obtaining HIV health

care, the supply of HIV medication in Venezuela is “frequently erratic and

interrupted,” and employers still conduct blood testing despite the government’s

ban against the practice.

      As its documentary evidence, the government submitted the “Assessment to

Refer” that was prepared by an asylum officer when Paredes applied for asylum.

The assessment indicated that “country conditions reports establish that there is no

well-founded fear of persecution for homosexuals in Venezuela from society or the

government.” It further stated that over 50,000 people had attended the 2002

Venezuelan Gay Pride Celebration. The assessment also noted that, in 1999, a

constitutional assembly drafted a new Constitution, which included specific

antidiscrimination protection for homosexuals. At the time of the assessment,
                                           8
however, the new Constitution had not been approved. The assessment further

indicated that the Venezuelan Supreme Court ruled in 2001 that HIV/AIDS

treatment had to be freely available to all Venezuelans and that individuals with

AIDS had a right to work, to privacy, and to be free from discrimination.

      The IJ also sua sponte considered as part of the record the 2003 Department

of State Country Report on Human Rights Practices in Venezuela (“country

report”). The country report made no mention of human rights violations against

homosexuals or individuals with HIV or AIDS. The report did indicate that, in

June 2003, “several hundred participants demonstrated against discrimination

toward homosexuals and to demand equal rights for them.” The report did not

indicate whether this demonstration was peaceful or violent.

      The IJ issued a written decision denying Paredes’s applications for asylum

and withholding of removal. The IJ first found that Paredes’s testimony was

credible and that he did not claim that he suffered past persecution in Venezuela.

The IJ also found that Paredes’s characteristics of being a homosexual man with

AIDS qualified him as a member of a particular social group. However, the IJ

nonetheless found that Paredes had not established a subjective and objective well-

founded fear of persecution on account of his sexual orientation and health status.

Specifically, the IJ determined that,

      [Paredes] has never been subjected to any type of discrimination,
                                          9
      much less persecution, on account of his sexual orientation and health
      status in the past. Moreover, [Paredes] has not provided any direct
      evidence to demonstrate that . . . if returned to Venezuela he will be
      the subject of persecution based on his sexual orientation and health
      status. Further, [Paredes] did not provide any direct evidence to
      indicate that the government of Venezuela either controls or sponsors
      persecution of homosexuals and HIV/AIDS infected individuals in
      Venezuela.

      The IJ further found that the evidence demonstrated that Venezuela had

“taken affirmative steps to protect its citizens from discrimination based on their

sexual orientation and health status” because: (1) the constitutional assembly had

proposed a constitutional amendment prohibiting discrimination on the basis of

sexual orientation; (2) the Supreme Court of Venezuela had ruled that free health

care must be available to all citizens with HIV or AIDS; and (3) that those infected

with the disease be free to work, have privacy, have healthcare, and be free from

discrimination. As to Aguais’s expert testimony, the IJ gave it limited weight

because the IJ determined that Aguais’s opinion was based primarily on his

accounts of third parties’ experiences that he learned through his work with the gay

and HIV infected community of New York. The IJ also found that Paredes’s fear

of employment discrimination did not rise to the level of persecution where the

Venezuelan government had made it illegal to engage in blood tests as a condition

of employment but some individual employers still required blood tests. Finally,

the IJ determined that what was “most compelling” was that Paredes had returned

                                          10
to Venezuela numerous times before he applied for asylum and that he was

accompanied by his domestic partners on at least three of those trips. The IJ

indicated that those trips did not comport with Paredes’s fear of persecution in

Venezuela. The IJ also found that, because Paredes did not meet the lower

standard for eligibility for asylum, he also did not meet the higher standard for

withholding of removal and CAT relief.

      Paredes appealed the denial of his applications to the BIA, arguing that the

IJ committed errors of law and fact in failing to: (1) credit relevant record

evidence; (2) address the testimony of two expert witnesses; (3) properly interpret

and weigh the testimony of one expert witness; (4) address evidence that

undermined government assertions; (5) apply the “pattern or practice” standard;

and (6) consider authority regarding the social group definition with relation to

HIV-infected individuals.

      The BIA found that the IJ’s factual findings were not clearly erroneous and

that the IJ did not err in finding that Paredes had not established his eligibility for

relief. The BIA determined that, even though the record contained “a selection of

documents reflecting that members of the homosexual community in Venezuela

encounter various hardships and problems, such evidence [did] not support a

finding that HIV-infected homosexual men have a well-founded fear of persecution

in Venezuela.” Based upon that determination, the BIA found that there was no
                                           11
pattern or practice of persecution against HIV-infected homosexuals by the

government or a group the government is unwilling or unable to control. The BIA

thus concluded that Paredes had not established that he had a well-founded fear of

persecution based on a protected ground if he returned to Venezuela or that it was

more likely than not that he would have been persecuted upon returning to

Venezuela. Accordingly, the BIA affirmed the IJ’s decision “based upon and for

the reasons set forth therein” and dismissed Paredes’s appeal.

      On appeal, Paredes admits that he had suffered no past persecution in

Venezuela, and, thus, the issues on appeal pertain to future persecution only.

Paredes argues that the IJ erred in failing to consider his evidence under the

“pattern or practice” standard set forth in 8 C.F.R. § 208.13(b)(2)(iii). Paredes

contends that the IJ did not conduct a “pattern or practice” review, but rather

inquired into only the identity of the persecutor. Paredes also maintains that

Susanto v. United States Att’y Gen.,2 a recent unpublished opinion by this Court,

supports his argument that an IJ must consider the “pattern or practice” standard

where a party argues that his case presents such facts.

      He further argues that, even if this Court determines that the IJ considered

the “pattern or practice” standard, substantial evidence supports a finding that there

was a pattern or practice of persecution against HIV-infected homosexual men in

      2
          Susanto v. U.S. Att’y Gen., 185 Fed.Appx. 871 (11th Cir. 2006) (unpublished).
                                                12
Venezuela, which manifested itself in the denial of employment, harassment,

unlawful detention, beatings of homosexual men by police, and the denial of access

to medical treatment. He asserts that the IJ failed to consider other record evidence

including letters from Jesus Medina, Renate Koch, and the report by Amnesty

International. Paredes also argues that the IJ’s reliance on the out-dated

information regarding the proposed anti-discrimination constitutional amendment,

which the IJ pulled from the asylum officer’s assessment to refer, was erroneous

because Paredes testified that the proposal had never been approved.3 Paredes

finally argues that the IJ erred in narrowing Jesus Aguais’s expert testimony after

the IJ allowed Aguais to testify on the conditions HIV-infected homosexual men

faced in Venezuela.

       When the BIA issues a decision, we review only that decision, except to the

extent the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we

will review the IJ’s decision as well.” Id. Here, the BIA adopted the IJ’s

reasoning and included its own remarks. Thus, we will review both the IJ’s and

BIA’s decisions. To the extent that the IJ’s and the BIA’s decisions were based on



       3
         Paredes does not argue before this Court, nor did he argue before the BIA, that the IJ
erred in denying his application for withholding of removal under the CAT. Thus, Paredes
abandoned his request for CAT relief. See Al Najjar, 257 F.3d at 1283 n.12 (petitioner abandons
issues not raised before the BIA and in initial brief before this Court).
                                                  13
legal determinations, our review is de novo. D-Muhumed v. U.S. Att’y Gen., 388

F.3d 814, 817 (11th Cir. 2004). The IJ’s and BIA’s factual determinations are

reviewed under the substantial evidence test, and we “must affirm the BIA’s

decision if it is supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Al Najjar, 257 F.3d at 1283-84 (quotation omitted).

Therefore, a finding of fact will be reversed “only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal . . . .” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th

Cir. 2004) (en banc), cert. denied, 125 S.Ct. 2245 (2005); see also 8 U.S.C.

§ 1252(b)(4)(B) (“[T]he administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary . . .”).

      To establish eligibility for asylum, the applicant has the burden of proving

that he is a “refugee,” which is defined as:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion

8 U.S.C. §§ 1158(b)(1), 1101(a)(42)(A); see also Forgue v. U.S. Att’y Gen., 401

F.3d 1282, 1286 (11th Cir. 2005). Thus, an applicant may establish eligibility for

                                          14
asylum through evidence that he has suffered past persecution or has a

well-founded fear of future persecution. 8 C.F.R. § 208.13(b). Here, Paredes

admits that he was never subjected to past persecution in Venezuela, but contends

that he has a well-founded fear of future persecution. To establish a well-founded

fear of future persecution, an applicant may demonstrate either that he will be

singled out for persecution or that

      there is a pattern or practice in his . . . country of nationality . . . of
      persecution of a group of persons similarly situated to the applicant on
      account of race, religion, nationality, membership in a particular
      social group, or political opinion and . . . [t]he applicant establishes
      his . . . own inclusion in, and identification with, such group of
      persons such that his . . . fear of persecution upon return is reasonable.

8 C.F.R. § 208.13(b)(2)(iii). The regulations do not define “pattern or practice” of

persecution, but we have explained that persecution is an “extreme concept” and

“mere harassment does not amount to persecution.” Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1231 (11th Cir. 2005) (quotations omitted).

      To establish eligibility for withholding of removal, the petitioner must meet

a standard more stringent than the “well-founded fear” asylum standard, and “show

that h[is] life or freedom would ‘more likely than not’ be threatened upon return to

h[is] country because of, among other things, his political opinion.” Huang v. U.S.

Att’y Gen., 429 F.3d 1002, 1010-11 (11th Cir. 2005) (citing Mendoza v. U.S. Att’y

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) and INA § 241(b)(3)(A), 8 U.S.C.

                                          15
§ 1231(b)(3)(A)). Thus, an applicant who is unable to meet the standard for

asylum is also unable to meet the more stringent standard for withholding of

removal. Huang, 429 F.3d at 1011 (citing Al Najjar, 257 F.3d at 1292-93).

      A detailed review of the IJ’s and BIA’s decisions in this case reveals that

both analyzed Paredes’s case under the pattern or practice standard. Specifically,

the IJ methodically determined that Paredes had not shown evidence (1) of past

persecution; (2) that he would be singled out for future persecution based on his

sexual orientation or health status if he returned to Venezuela; and (3) “that the

government of Venezuela either controls or sponsors persecution of homosexuals

and HIV/AIDS infected individuals.” While the IJ’s decision does not explicitly

mention the pattern or practice standard, the third determination mentioned above

reasonably relates to the question of whether the Venezuelan government, or any

group beyond the government’s control, exhibits a pattern or practice of

persecution against members of Paredes’s social group in Venezuela. See 8 C.F.R.

§ 208.13(b)(2)(iii). The IJ’s analysis tracks the framework as set forth in the

regulations. See generally 8 C.F.R. § 208.13(b)(1)-(2). Moreover, the BIA did

explicitly mention the pattern or practice standard and found that the IJ correctly

concluded that Paredes had not met his burden under that standard.

      Paredes’s reliance on this Court’s unpublished opinion in Susanto is

misplaced. In Susanto, we granted a petition for review and remanded the case to
                                          16
the BIA because it was unclear whether the BIA specifically considered Susanto’s

pattern or practice claim, and, thus, we did not have a sufficient basis for review.

Susanto, 185 Fed.Appx. at 873. As discussed above, however, the IJ and BIA in

Paredes’s case adequately considered Paredes’s pattern or practice claim and we

have a sufficient record for review. Accordingly, the IJ and BIA properly

considered Paredes’s claims under the applicable regulatory framework, including

the pattern or practice standard of eligibility for asylum.

      Paredes also contends on appeal that, even if the IJ and BIA analyzed his

claims under the proper standard, substantial evidence did not support the IJ’s

determination that Paredes failed to establish eligibility for asylum. However,

substantial evidence in the record supports the IJ’s finding. First, as the IJ found,

the record indicated that the Venezuelan government had taken affirmative steps

toward protecting homosexual individuals and HIV-infected individuals: (1) the

Venezuelan Supreme Court ruled that health care for HIV-infected individuals had

to be freely available from the government; (2) the government proposed a

constitutional amendment to prohibit discrimination on the basis of sexual

orientation, but it ultimately did not pass; and (3) the government banned

employers from requiring employees to undergo blood tests prior to employment

Paredes submitted testimonial and documentary evidence that contradicted the

above-mentioned evidence, specifically, that the government had protections for
                                           17
homosexuals and HIV-infected individuals in place, but that the government did

not readily enforce those protections. Nevertheless, the existence of a potential

alternate conclusion that may be derived from the evidence does not justify a

reversal from this Court. See Adefemi, 386 F.3d at 1027.

      Furthermore, the evidence in the record may support a finding that there is

discrimination against HIV-infected homosexual men in Venezuela, but that

discrimination does not rise to the level of persecution. See Sepulveda, 401 F.3d at

1231 (explaining that persecution is an “extreme concept”). For example, the news

articles that Paredes submitted establish that the police participated in arbitrary

arrests of homosexual men and that there existed a culture of discrimination toward

homosexuals. Although such discrimination is reprehensible, it does not rise to the

level of persecution that would compel reversal of the IJ’s decision. See

Sepulveda, 401 F.3d at 1231 (“[m]ere harassment does not amount to persecution”)

(quotation omitted). Paredes’s claim that there is a pattern or practice of

persecution against HIV-infected homosexual men in Venezuela is further

undercut by his multiple trips back to Venezuela with and without his domestic

partners over the past 20 years.

      Paredes further argues that substantial evidence supports his assertion that

there is a pattern or practice of persecution against HIV-infected homosexual men

because the Venezuelan government does not provide needed medical care to such
                                           18
individuals. According to Paredes’s expert witnesses, namely, Aguais, Reyna, and

Koch, the Venezuelan government required that the public health system provide

health care to HIV-infected individuals, but that the government prioritized the

medication distribution such that women and children were served first. Thus, the

witnesses concluded that HIV-infected homosexual men were usually left without

medical treatment. Again, while this system of health care is regrettable and

evidences discrimination toward homosexual men, it does not rise to the level of

persecution necessary for the grant of asylum. Similarly, Venezuelan employers’

practice of requiring blood testing prior to employment is discriminatory, but not

persecution, in light of the fact that the Venezuelan government has banned the

practice. Moreover, Paredes’s expert witness, Aguais, testified that his own

organization provides HIV medications to people in Venezuela, and, thus, it is at

least possible for HIV-infected homosexual men to obtain medications through

means other than the Venezuelan government. Lastly, the 2003 country report did

not mention any human rights violations or general violence against homosexual or

HIV-infected individuals. Accordingly, substantial evidence in the record supports

the IJ’s determination that Paredes failed to establish past persecution in

Venezuela, or a well-founded fear of future persecution if he returned to

Venezuela, on account of his membership in a particular social group, namely,

HIV-infected homosexual men.
                                          19
      With regard to Paredes’s argument that the IJ limited or narrowed the expert

testimony of Jesus Aguais, that argument is also without merit. Paredes’s counsel

stated at the hearing that Aguais’s expert testimony was submitted to explain the

following issues: (1) the HIV disease and HIV medications in Venezuela; and

(2) hardships that gay HIV positive men faced in Venezuela, as Aguais knew about

from his experience in working with such Venezuelan men in the United States. In

the written decision, however, the IJ gave limited weight to Aguais’s testimony

because the IJ determined that his expertise derived from his “close involvement

and medical treatment of the gay and HIV immigrant community in [New York].”

Contrary to Paredes’s argument on appeal, the IJ’s decision to limit the weight of

Aguais’s testimony does not amount to a limiting or narrowing of the testimony

that the IJ initially allowed Aguais to provide. As the government asserts, the IJ

considered Aguais’s testimony in light of Aguais’s experience and found that such

a third-party relay of information did not justify significant weight. The weight to

be afforded any evidence is within the discretion of the fact finder.

      To the extent that Paredes argues on appeal that he was also eligible for

withholding of removal, that argument is without merit. As noted above, the

standard for eligibility for withholding of removal is more stringent than that for

asylum. See Huang, 429 F.3d at 1010-11. Here, Paredes did not demonstrate his

eligibility for asylum because he did not establish that he suffered past persecution
                                          20
or had a well-founded fear of future persecution on account of a protected ground.

As such, Paredes also cannot demonstrate that his life or freedom would more

likely than not be threatened upon his return to Venezuela because of his

membership in a particular social group. See Huang, 429 F.3d at 1011 (explaining

that an applicant who is unable to meet the standard for asylum is also unable to

meet the more stringent standard for withholding of removal).

      For all the foregoing reasons, the IJ’s finding that Paredes failed to establish

his eligibility for asylum or withholding of removal on account of his membership

in a particular social group is supported by substantial evidence in the record.

Accordingly, his petition for review is

      DENIED.




                                          21